Citation Nr: 0102542	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  94-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
condition.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 

4.  Entitlement to rating in excess of 10 percent for 
hyperpigmentation secondary to tinea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1961 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from August 1, 1990, granted service connection for 
hyperpigmentation secondary to tinea and assigned a 
noncompensable rating, effective from August 1, 1990, denied 
service connection for a bilateral arm condition, and denied 
service connection for a bilateral shoulder condition.  By 
rating action in February 1993 the RO granted service 
connection for tendonitis of the right shoulder and assigned 
a 10 percent rating.  In June 1996 this matter came before 
the Board and was remanded to the RO for further development.  

By rating action in July 2000, the RO granted an increased, 
50 percent, rating for the veteran's PTSD, and granted an 
increased, 10 percent, rating for the veteran's 
hyperpigmentation secondary to tinea.  The Board notes that 
although the RO granted higher ratings for both the veteran's 
PTSD and hyperpigmentation, these issues are still properly 
before the Board on appeal.  There is no indication that the 
veteran has withdrawn his appeal as to these issues.  In that 
regard, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held, on a claim for an original 
or an increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and, therefore, such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the course of this matter being remanded to the RO, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case with regard to the PTSD and hyperpigmentation issues on 
appeal--and a claim for an increased rating of a service 
connected disability.  Accordingly, those issues for 
appellate consideration are reflected on the first page of 
this decision in accordance with Fenderson.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.  

The Board initially notes that it unclear as to whether the 
veteran may have obtained any treatment for his reported left 
shoulder condition and/or his reported bilateral arm 
condition since his discharge from service in July, and 
pursuant to the aforementioned change in the law, this issue 
should be clarified.  The RO should therefore request that 
the veteran provide the names and addresses of any medical 
providers, along with the necessary releases, who may have 
treated him for his reported left shoulder condition or his 
reported bilateral arm condition, and the RO should obtain 
such records.

The Board also notes that in the June 1996 Remand, the RO was 
directed to schedule the veteran for VA orthopedic and 
neurologic examinations to determine the nature and extent of 
any left shoulder or bilateral arm disability.  Each examiner 
was directed to comment on the effects of the veteran's 
service connected disability on ordinary activity and on how 
the disability impairs him functionally, and also to state an 
opinion for the record as to whether it is least as likely as 
not that any currently found left shoulder and/or bilateral 
arm disability is related to symptoms manifested in service.

The record reflects that the veteran underwent VA 
examinations in 1996 and 1999.  On VA orthopedic examination 
in October 1996 the veteran reported that most of his 
symptoms at the present time were in his right shoulder.  He 
complained of no weakness or numbness in his arms and there 
was no evidence of any neurological damage to his arms.  He 
reported having "very little symptoms in the left", and the 
VA examiner was unable to elicit any symptoms or 
abnormalities in the left shoulder.  Examination of the left 
shoulder was "negative" and there was full range of motion.  
No x-rays were ordered, and the diagnosis was chronic 
tendonitis of the right shoulder.  On VA orthopedic 
examination in March 1999, the right shoulder only was 
examined.  On VA neurological examination in March 1999 it 
was noted that the veteran had "multiple injuries while in 
the service with bilateral shoulder pain, crepitation, and 
decreased range of motion", which was "likely due to an 
orthopedic problem" and there was "no clear evidence of a 
neurologic etiology for his symptoms".  An MRI for the right 
shoulder only was ordered.  The impression was that there was 
no obvious neurological involvement to explain the veteran's 
complaints, and that the clinical story and examination were 
"mainly consistent with a primary orthopedic diagnosis of 
shoulder joint pathology".  Thus, it is still unclear as to 
the nature of the veteran's left shoulder condition, if any, 
and the nature of a bilateral arm condition, if any, and 
whether either the left shoulder condition or the bilateral 
arm condition may be related to service.  Accordingly, the 
Board finds that another VA examination is necessary to 
clarify these discrepancies.  

With respect to the claim for a rating in excess of 50 
percent for PTSD and the claim for a rating in excess of 10 
percent for hyperpigmentation secondary to tinea, the RO was 
directed to consider whether to refer the case to the Under 
Secretary for Benefits for consideration of whether an 
extraschedular rating would be appropriate under the 
provisions of 38 C.F.R. § 3.321(b)(1), and to document its 
consideration of this issue.  The record reflects that the RO 
has yet to document whether consideration has been given to 
entitlement to an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1).

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  However, there 
has been a failure to comply with the terms of the Board's 
June 1996 remand order, thus rendering the record incomplete 
and impeding the Board's review.  These developmental 
deficiencies must be addressed prior to the Board rendering a 
decision.  In light of the U.S. Court of Appeals for Veterans 
Claims (Court) directive to the Board regarding remands, the 
Board is compelled to remand this case for the RO to fully 
comply with the Board's remand.  Stegall v. West, 11Vet. 
App. 268 (1998).  In Stegall the Court held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders and that a remand 
by the Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  The Court 
noted that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA 
or private, who have treated him for a 
left shoulder condition and for a 
bilateral arm condition, since his 
retirement from service.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for association 
with the claims folder.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and probable etiology of a 
left shoulder condition, if any, and of a 
bilateral arm condition, if any.  The 
claims folder, including any additional 
treatment records associated with the 
file, must be available for review by the 
examiner prior to evaluating the veteran.  
The examiner should clarify the current 
diagnosis for the veteran's left shoulder 
disability, if any, and for a bilateral 
arm disability, if any.  The examiner 
should also state an opinion for the 
record as to whether it is least as 
likely as not that any currently found 
left shoulder and/or bilateral arm 
disability is related to symptoms 
manifested in service.  The examiner 
should explain the rationale for any 
opinion expressed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record and should specifically 
include consideration of whether the case 
should be referred to appropriate VA 
officials for consideration of entitlement 
to extraschedular ratings for the 
psychiatric and skin disabilities under 
the provisions of 38 C.F.R. § 3.321.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


